CALHOUN, J.
The offense, assisting in forgery; the pun-, ishment, five years in the penitentiary.
No statement of facts is brought forward. We find in the record several bills of exception, which we are unable to appraise in the absence of a statement of facts. No defect either in the- indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.